           CASE 0:21-cv-01985-WMW-JFD Doc. 6 Filed 09/07/21 Page 1 of 5




                                UNTTED STATES DTSTRICT COURT
                               FOR TlIn DISTRICT OF MINNESOTA


JA-FATIIER DOE I and JA-MOTHER DOE
1, individually and as parent$ and natural
guardians of JA-MINOR DOE l, a minor
child,
                                                          Case   No   0:21-ev-1985-WMW-JFD
                  Plaintiff,

v                                                        .4.FTIDAVIT OF SUSAN PHIPPS-
                                                         YONAS, Ph.D., L.P.
ANTON JOSEPH LAZZAPIO a/Va TONY
LA.ZZAR:O,

                 Defendant.




STATE OF ARTZ ONA                )
                   )                 ss
COUNTY OF MARICOPA )

Susan Phipps-Yonas, Ph.D., LP. being        first duly sworn, deposes and states as follows:

          1.     I   make this AJfidavit   in support of Plaintiffs' request to proceed in Minor Doe's

sexual trafficking action using pseudonyms, in order to preserve       Mnor Doe's anonymity related

to public court filings.

Qualifications:

          2.     I   have been a licensed psychologist in Minnesota since December 1981.        I also
became a licensed psychologist in Arizona in January 2017.

          3.     I   earned my doctorate   in clinical psychology from the University of Minnesota in

t 978,   having completed both the child and adult tracks of study.
          CASE 0:21-cv-01985-WMW-JFD Doc. 6 Filed 09/07/21 Page 2 of 5




          4.     After I began   a therapy practice   in 1982, I often worked with children, adolescents"

and adults who were victims of childhood sexual abuse, and              I   developed skills in the area of

forensic evaluation of such clients.

          5.     In I 988, I first taught a graduate seminar   on the topic   of sexual abu$e     at the   Institute

of Child Development at the University of Minnesota, where I continued to teach similar olasses

over a period of six years.

          6-     I   havc conducted preserrtations2 as an expert in the area childhood sexual abuse, at

conferences    in the United   States and intemationally, including. most recently,            in Colombia      and

Brazil.

          7,     I   have written and co-written articles published         in   peer-reviewed joumals on

psychology, sexual abuse, and sexuality,l and I have been retained as a consulting expert in a

number of criminal and civil matters involving sexual assault, childhood sexual abuse, and child

pornography,

          8.     Over the past three decades, I have conducted more than one hundred evaluations

of minors and adults who were sexually           abused as children, and             I   have continued to read

professional joumals and books relevant to this topic to ensure that             I   am aware of the research

relevant to such work.




1 Some examples of my work are: Susan Phipps-Yonas, Sexual Trauma md Psychological
Injuries: lYhat Experts Need to Kntsw, PSYCHOLOCICAL INJT;RY AND LAW, 5, l'2-36 (2012) and
Susan Phipps-Yonas, Making the Case for Victims' Privacy in Civil Sexual Abuse Lwsuits,
Psvclror.oclcAl INJURY AIID LAw, 14,71-76 (2021).

                                                      2
          CASE 0:21-cv-01985-WMW-JFD Doc. 6 Filed 09/07/21 Page 3 of 5




0pinion:

          9.    It is my opinion, to a reasonable      degree   of psychological certainty, that forcing

victims/survivors of childhood sexual abuse to reveal their identities in public court fiiings will

cause multiple negative psychological consequences              for them, Publicly revealing victims'
identities against their wishes will likely exacerbate any preexisting psychiatric problems and will

likely foster new symptoms, thereby compromising their mental and physical health, as well           as


their relationships, both primary and secondary.

          10.   The above opinions are generally accepted in the psychological community and are

supported by a multitude of peer-reviewed literature, as further explained below.

          11.   Numerous psychological studies have demonstrated that being sexually abused as

a child often    results   in the development of       Posttraumatic Stress Disorder      pTSD)     and

stigmatization for victims,2 with symptoms that may emerge in the immediate aftermath of the

abuse or may develop latpr on.3



2 See, e.g., Finkelhor, D., & Browne, A, The Traumatic Impact of Child Serual Abuse: A
conceptualizalrbn, AuERICAN JouRNAL oF ORTHoPSYcHIATRY, 530-541, 55 (1985), This sominal
article outlines four factors ingrained in a sexual abuse victim, which can cause trauma to a child
and are ongoing issues. 1. Traumatic sexualization; 2. Betrayal; 3. Powerlessness; 4.
Stigmatization.
3
 Id.; see also Oral, et al., Adverse Childhood Experiences and Trauma Informed Care: the Allure
of Health Care,PyntxrRrc RE$jARcH , '79, 227 -233 (2016);Raja, et al., Traums Informed Care in
Medicine: Cuwent Knowledge and Future Research Directiotts, FAMILY ConnuuunY IIEALTI{,
38,216-26(2015); U.S. Dept of Health and Human Services, Substance Abuse and Mental Heelth
Services Administration, SAMHSA's Concept oJ Trauma and Cruidance for a Trauma-Informed
Approach (July 2014).

Empirical studies supportthat even when victims/survivors donot meet all ofthe criteria forPTSD,
they are much more likely than their non-abused peers to suffer myriad psychiatric, behavioral,
psychosoci a7, and physical health problems. See, e.g., Susan Phipps-Yonas, Sexual Trauma and
Psychotogical Injuries: What Experts Need to Know, PsvcHoI-ocICAL INJURY LAw, 5, 12-36
(2012),


                                                   3
           CASE 0:21-cv-01985-WMW-JFD Doc. 6 Filed 09/07/21 Page 4 of 5




          lZ.      A victim's feelings of shame and stigmatizatian4 can be a stf,onger predictor of
                                                                                 5
ongoing trauma and depression than even the severity of the abuse itself

          13.      Publication of avictim's name and abuse history, without the victim's consent, will

likely increase the victim's feelings of shame and stigmatization.d

          14.      Thero is a strong association between PTSD ond mcntal defeot involving negative

beliefs about the self and a lack of control over one's 1ife.7

          15.      Viotim/survivors of childhood sexual abuse who were anonymous but whq now,

against thEir   will   are publicly ouled,   will likely   experience renewed feelings of loss   of control,

hopelessness, and stigmatization (even         if such feelings   were previously resolved or moderated

through therapy),8




4 The           of "stigmatization" is defined as, internal feeling of badness, shame, and guilt,
      concept
Stigmatization, in particular, has been identified as a key dynamic in explaining the link between
sexual abuse victimization and negative emotional and social consequenoes for viotims. See
Finkelhor & Brown, fltpFo, atnote2.

5
  Feiring C., Taskq L., & Chen,K., Trying to undBrstandwhy horrible things happen: Atnibation,
shqme, and symptom developnent following sexual abnse, CHILD MATTRTATMENT 7, 25-39
(2002); see also Ord., et al., Adverse Childhood Experiences and Trauma Informed Care: the
A llure of Heahh C are, ProtATzuc RESEaRcIt, 7 9, 227 -233 (20 I 6).

u
 See, d.g,, Jones, L., Finkelhor, D., & Beckwith, L, Protecting Victims' Idenlities               in   Press
Coverage of C.hild trlictimizalion, JotlRNArISM, 1 1, 347 -3 67, (20 I 0).

7 Jessica Bernardi       &
                     Laura Jobson, Investigating the Modprating Role of Culture on the
Relationship Between Appraisals and Symptoms of Posttraumatic,Slress Disorder, Clnncar
PsvcuoroclcAl ScIENcE, Z 1 000-13 (2019).
8
             Bernardi & Laura Jobson, Investigating the Moderaling Role of Culture on the
    .9ee Jessica
Relationship Betu,een Appraisals and Symptoms of Posttraumatic Slress Disorder, ClwceL
Psycsot.oolc.Al SCIENCE, 7,1000-13 (2019); funy R. Stewart, el al , Positive ffict as a Bffir
Between Chronic ,stress and Symptom Severity of Emotional Disorders, CI-n';Icer
PsvcHol,<xircAl Sc{ENcE, 7, I I 4-927 (2019),


                                                       4
         CASE 0:21-cv-01985-WMW-JFD Doc. 6 Filed 09/07/21 Page 5 of 5




         16.      The above psychological facts are why social scientists, courts, legal journals, and

media reports recognize the necessity for public anonymity of sexual assault victims seeking

criminal or civil redress.e

Conplusion:

         17.      In summary, when victims/survivors of childhood sexual abuse take legal action, it

is critical that they are not re-victimized during that process, The stigmatization these victims feel,

specifically, the long-held fear that their loved ones, friends, neighbors, and/or co-workers may

now seethem differently, in light of their history of sexual abuse, bocomos closer to a reality when

they file a lawsuit. One way to proteot them from re*victimization and unneoessary additional

psychological harm is to shield their identity from public disclosure.

         18,      This is my opinion to a reasonable degree of psychological certainty and one that

is generally accepted within the field of psycholory and the scientific community.




Dated:   O{ptfta
                                                                      Phipps-Yonas, Ph.D,, L,P

Subsoribed and sworn before rne
this 7rh day of September, 2021
     -l rh                                                                        (r6rY r0r0
                                                                             lloury Publk      ,lrltcir


Notary        G
                                                                @               lrrkoor
                                                                             Connhdon
                                                                                          Coonty
                                                                                           )
                                                                         ,ey Colnrn, Erptrur
                                                                                               Jtllll
                                                                                               lly   li,   loi4




 See, e.g., Garvin, et al., Protecting Victims' Privacy Rights: The Use of Pseudonyms in Cittil [,q*
e

Srlfs, NaTToNAL CRIMD Vtcrnvt Lavr htstnurl AT Lnws & Clam Law Scrtoor,, Iuly Bullctin"
201I (citing Dean J. Kilpafriok & Randy K. Otto, Constitutionally Guaranteed Participation in
Criminal Proceedings for Victims: Potential Effects on Psychologic:al F'unctioning, 34 Wayne L.
Rev, 7, 25 (1957) (describing victiurs' further viotirnization by the justice system) also citi.ng,
Oommonwealth ex rel. Platt v, Platt, 404 A.2d 410, 429 Qa. Super Ct- 1979); also citing, Doe "*.
Firm,No, CV0650010875, 2006 WL 2847885, at *5 (Conn. Super. Ct. Sept, 22,2006) ("[t]oforce
the plaintiffto proceed without the protecdon of the pseudonym Jane Doe could only subject the
plaintiff to additional psychological harm and emotional distress.")).

                                                   5
